DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 1/04/2021.  Claims 1-28 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-10, 13-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,966,914 to Stannard et al. (Stannard) in view of WO 2013/050800 to Bouchet (Bouchet)
In reference to claim 1, Stannard teaches a refrigeration system for cooling a refrigeration compartment (FIG. 1-5), comprising a cooling reservoir (120, FIG. 1) for cooling a first refrigerant (water glycol solution within 120, FIG. 1) using energy recovered from an exhaust stream of a vehicle engine (col 1, lines 45-47); a refrigeration circuit (vehicle HVAC 126, FIG. 1), a second refrigerant (ammonia within 114, FIG. 1) being isolated from the first refrigerant (via evaporator 114, FIG. 1); at least one heat exchanger (108, FIG. 1); at least one blower (col 5, lines 8-11) for forcing air over the at least one heat exchanger (col 5, lines 8-11); and a controller (128, FIG. 1), but does not teach that the refrigeration circuit comprises a compressor drivable by an internal combustion motor, the compressor circulating a second refrigerant.  Bouchet teaches a truck with a refrigerated compartment (FIG. 4) wherein the refrigeration circuit (10, FIG. 4) comprises a compressor (12, FIG. 4) drivable by an internal combustion motor (E, FIG. 4), the compressor circulating a second refrigerant (within 14, FIG. 4) in order to utilize a more efficient vapor compression circuit’s evaporator as a pre-cooler in the main sorption circuit (summary of the invention).

Stannard also does not teach that the at least one heat exchanger is in communication with the first and second refrigerants to receive cooled refrigerant.  Bouchet teaches that the at least one heat exchanger (402, FIG. 3) is in communication with the first (400, FIG. 3) and second refrigerants (204, FIG. 3) to receive cooled refrigerant in order to make optimal use of the refrigerating fluid which is used for the storage compartment refrigerating system as it does use any energy from the truck (page 6, second paragraph, first sentence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stannard, to include at least one heat exchanger is in communication with the first and second refrigerants to receive cooled refrigerant, as taught by Bouchet, in order to make optimal use of the refrigerating fluid which is used for the storage compartment refrigerating system as it does use any energy from the truck.
Stannard also does not teach explicitly that the controller selectively activates the internal combustion motor based on a temperature of the cooling reservoir.  Stannard, however, does teach that the controller (128, FIG. 1) monitors and/or collects data pertaining to operating parameters of the system 100 and/or the vehicle on which the system 100 is installed including, temperature (col 11, lines 35-40) and then, using data collected from these inputs and processing the information using control logic, the controller 128 directs the actions of the components of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stannard, to have the controller selectively activate the internal combustion motor based on a temperature of the cooling reservoir, as taught by Stannard, in order to maintain proper functioning of the system.
In reference to claim 2, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, and Stannard teaches an energy capture system (100, FIG. 1-5) for recovering energy from the engine exhaust stream, the energy capture system comprising a generator (104, FIG. 1-5) configured to receive the engine exhaust stream and circulate a solution comprising a solute, the solute vaporizable into a gaseous state by heat absorbed from the received engine exhaust stream (col 4, lines 31-40).
In reference to claim 3, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 2, and Stannard teaches wherein said energy recovered from said exhaust stream of said engine (103, FIG. 1) is recovered by an energy capture system comprising a generator (104, FIG. 1) for receiving solute vaporized from the solution, the condenser configured to condense the vaporized solute into a liquid state (col 4, lines 65-68 and col 5, lines 1-11); and an evaporator (110, FIG. 1) fluidly coupled to the condenser (108, FIG. 1), the evaporator configured to vaporize the solute into the gaseous state and promote heat exchange between the vaporized solute and refrigerant in a third loop (at 112, FIG. 1).
In reference to claim 4, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, and Bouchet teaches an electric motor configured to drive the compressor (page 6, third paragraph, lines 27-28).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stannard and Bouchet, to have the energy storage device in electrical communication with the driving component, as taught by Stannard, in order to provide power to said driving component when the motor is not providing required torque.
In reference to claim 6, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 5, but they do not explicitly teach wherein the controller is configured to selectively activate the internal combustion motor or electric motor based on a temperature of the cooling reservoir and an amount of electrical energy stored in the energy storage device.  Stannard, however, does teach that the controller (128, FIG. 1) monitors and/or collects data pertaining to operating parameters of the system 100 and/or the vehicle on which the system 100 is installed including, temperature (col 11, lines 35-40) and then, using data collected from these inputs and processing the information using control logic, the controller 128 directs the actions of the components of the system 100 in order to maintain proper functioning of the system 100, including pumps (col 11, lines 40-47).  Bouchet teaches an electric motor configured to drive the compressor or pump (page 6, third paragraph, lines 27-28).

In reference to claim 7, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 5, and Stannard teaches a charge controller for selectively conducting electrical energy to the energy storage device to store the electrical energy (col 11, lines 44-48).
In reference to claim 8, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, and Bouchet teaches wherein the at least one blower comprises a single blower for forcing air over the at least one heat exchanger (page 4, lines 3-9).
In reference to claim 9, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, but they do not explicitly teach wherein the cooling reservoir and the refrigeration circuit are in communication with a single heat exchanger to selectively receive refrigerant from the first loop or the second loop.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cooling systems comprising a single heat exchanger to selectively receive refrigerant from the first loop or the second loop to be obvious in order to optimize the available cooling sources and provide a more cost efficient cooling system.
In reference to claim 10, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, and Stannard teaches a heat exchanger (output coil, FIG. 1) 
In reference to claim 13, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, and Stannard teaches wherein the refrigeration compartment is a vehicle refrigeration compartment (col 1, lines 20-40).
In reference to claims 14-21 and 24-25, they claim the method of providing and configuring the apparatus of claims 1-13, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1-13 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
	In reference to claim 26, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, and Stannard additionally teaches a first refrigerant (water/glycol solution within 120, FIG. 1), as claimed, and Bouchet teaches a second refrigerant (within the vapor compression loop 14, FIG. 4), as claimed.
In reference to claim 27 and 28, they claim the limitations as claimed in claims 2, 3, 5 and 6; thus, said claims 27 and 28 are rejected in a similar manner, as explained in detail above.

Claims 11-12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard in view of Bouchet as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication 2017/0120725 to Zhou et al. (Zhou).
In reference to claim 11, Stannard and Bouchet disclose the refrigeration system as explained in the rejection of claim 1, but they do not teaches wherein the cooling reservoir houses a phase-changing material configured to remove thermal energy from the first refrigerant by changing phase.  Zhou teaches an absorption-based system for automotive waste heat recovery (FIG. 2) wherein the cooling reservoir (34, FIG. 2) houses a phase-changing material 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stannard and Bouchet, to have the cooling reservoir house a phase-changing material configured to remove thermal energy from the first refrigerant by changing phase, as taught by Zhou, in order to provide cooling when the engine or power generating unit is shut down or is not providing adequate heat, with inherent ability to store heat at certain temperatures.
In reference to claim 12, Stannard, Bouchet and Zhou disclose the refrigeration system as explained in the rejection of claim 11, and Zhou teaches wherein the phase-changing material (35, FIG. 2) is configured to transfer thermal energy to a third refrigerant by changing phase (waste heat loop 14, FIG. 2).
In reference to claims 22-23, they claim the method of providing and configuring the apparatus of claims 11-12, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 11-12 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Response to Arguments
Applicant’s arguments, see page 7, filed 1/4/2021, with respect to the drawings objections and with respect to the 112 rejections have been fully considered and are persuasive.  The drawings objections and the 112 rejections have been withdrawn. 
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, page 8, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated above, Stannard teaches the claimed limitations, while secondary references have been used to reject additional limitations, as explained in detail in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2011/0307131 to Norden teaches a device for the energy management of the vehicle.
U.S. Patent Application Publication 2010/0288571 to Dewis et al. teaches a gas turbine energy storage and conversion system.
U.S. Patent Application Publication 2018/0058769 to Bidner et al. teaches systems and methods for thermal battery control.
U.S. Patent Application Publication 2014/0230463 to Ziehr teaches a method for controlling a compressor of a thermal storage heat pump system.
U.S. Patent 6,202,782 to Hatanaka teaches vehicle driving method and hybrid vehicle propulsion system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
4/9/2021